DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 22 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2019 and 06/02/2020 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation magnetic foil and/or the other ferromagnetic part in line 3.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”. 
Claims 5 and 6 are further rejected as being dependents of claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 7, 13 – 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walther (DE 10 2009 044 234 A1) as cited by Applicant.
Regarding Independent Claim 1, Walther teaches a vibration polishing device (device, 24), comprising: a vibration drive (vibration drive device, 3) for generating an oscillating vibration for polishing samples (Paragraph [0023]); a polishing disc (oscillating disk, 24) which is connected to and can be driven by the vibration drive (3); and a polishing bowl (working container, 1) which is designed to receive 

    PNG
    media_image1.png
    907
    630
    media_image1.png
    Greyscale

Regarding Claim 2, Walther teaches the vibration polishing device (Fig. 7) wherein the quick-type coupling is of a magnetic type (Paragraph [0006]).  
Regarding Claim 3, Walther teaches the vibration polishing device (Fig. 7) wherein the polishing disc (24) has a first ferromagnetic part (steel, 3) on its upper side (Fig. 8) and the polishing bowl (1) is 
Regarding Claim 4, Walther teaches the vibration polishing device (Fig. 7) wherein one of the ferromagnetic parts is a ferromagnetic layer in the form of a magnetic plate or magnetic foil (31; Paragraph [0029])), and/or the other ferromagnetic part is a ferromagnetic layer in the form of a Ferro metal disc (container lid, 3, made of steel; Paragraphs [0006] and [0029]) or magnetic foil disc.  
Regarding Claim 7, Walther teaches the vibration polishing device (Fig. 7) comprising centering and indexing means  arranged between the polishing disc (24) and the polishing bowl (1; Paragraph [0011]).  
Regarding Claim 13, Walther teaches the vibration polishing device (Fig. 7) wherein the vibration drive (3) comprises a vibration plate (oscillating plate, 25) to which the polishing disc (24) is mounted and which is capable of executing rotational oscillations around a central axis (Fig. 8; axis about 20).  
Regarding Claim 14, Walther teaches the vibration polishing device (Fig. 7) wherein in addition to the vibration plate (25), the vibration drive (23) furthermore comprises an annular base part (annular flange, 7) and an annular counter-oscillating part (container, 28) which extend around the central axis (Fig. 8; axis about 20) and are coupled by first leaf springs (26) that extend according to helical surfaces (Fig. 7), so that mutually oppositely oscillating rotational oscillatory movements are possible between the base part (7) and the counter-oscillating part (28; Paragraph [0029]).  
Regarding Claim 15, Walther teaches the vibration polishing device (Fig. 7) wherein the vibration plate (25) is coupled to the base part (7) by second leaf springs (26) which extend radially and around the central axis (Fig. 8; axis about 20) according to helical surfaces (Fig. 7), and further comprising an electromagnetic drive comprising a first drive part (30) on the counter-oscillating part (28) and a second drive part (30) on the vibration plate (25) for producing, during operation, oppositely oscillating rotational oscillatory movements between the counter-oscillating part (28) and the vibration plate (25; Paragraph [0030]).  
Regarding Claim 16, Walther teaches the vibration polishing device (Fig. 7) further comprising a control unit controlling the first and second drive parts (30) in opposite directions and for balancing disturbing forces (Paragraphs [0028] and [0030]).  
Regarding Claim 19, Walther teaches the vibration polishing device (Fig. 7)  comprising:  a vibration drive (23) for generating an oscillating vibration for polishing samples (5); - a polishing disc (24) which is connected to and can be driven by the vibration drive (23); and - a polishing bowl (1) which is designed to receive a polishing medium (15) and the samples (5) to be polished and is coupled to the polishing disc (24) for being entrained therewith; wherein the polishing bowl (1) is releasably attached to the polishing disc (24) and wherein the releasable attachment is accomplished by magnetic adhesion force (Paragraph [0006]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 5 – 6, 8 – 9, 11 – 12, 17 – 18 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (DE 10 2009 044 234 A1) as cited by Applicant.
Regarding Claims 5 and 6, Walther teaches all of the elements of claim 4 as discussed above.
Walther further teaches the vibration polishing device (Fig. 7) wherein the magnetic plate or magnetic foil is attached to the upper side of the polishing disc (24) or to the underside of the polishing bowl (1).
Walther does not explicitly teach the ferrometal disc or magnetic foil disc is glued to the underside of the polishing bowl or to the upper side of the polishing disc, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ferrometal disc or magnetic foil disc is glued to the underside of the polishing bowl or to the upper side of the polishing disc since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding Claim 8, Walther teaches all of the elements of claim 4 as discussed above.
Walther further teaches a polishing agent (15; Paragraph [0001]).  
Walther does not teach the polishing medium comprises a carrier material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a device further comprising a carrier material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 9, Walther teaches all of the elements of claim 8 as discussed above.
Walther does not teach the vibration polishing device wherein the carrier material is a polishing cloth and the polishing agent is provided as a polishing agent suspension, however, it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to provide a device further comprising the carrier material is a polishing cloth since it has been held to be 
Regarding Claim 11, Walther teaches all of the elements of claim 9 as discussed above.
Walther further teaches the vibration polishing wherein the polishing bowl (1) is in the form of a container (Fig. 7) for the polishing agent (15) suspension and can be closed with a lid (19) and has a carrying handle (21) for being placed on the polishing disc (24) and lifted from the polishing disc (24) as a whole (Fig. 7).  
Walther does not explicitly teach a plastic container or the carrier material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther to further include a plastic container or the carrier material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding Claim 12, Walther teaches the vibration polishing device herein an edge gap (29) is provided between the polishing bowl (1) and the polishing disc (24).
Walther does not explicitly teach a tool is engageable to gently lift the polishing bowl from the polishing disc, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   
Regarding Claim 17, Walther teaches the vibration polishing device (Fig. 7) wherein the vibration drive (3), the polishing disc (24), and the polishing bowl (1) form a first unit which is arranged in a protective housing (27).
Walther does not teach a first unit next to the control unit which forms a second unit, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther to further include a first unit next to the control unit which forms a second unit since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 18, Walther teaches all of the elements of claim 17 as discussed above.

Regarding Claim 21, Walther teaches the vibration polishing device (Fig. 7) wherein the polishing bowl (1) has a lid (19) to provide a closable container.
In regards to the intended use/functional language “which is stackable with further closable containers”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and further the bowl of Walther is capable of being stacked.  
Regarding Claim 22, Walther teaches the vibration polishing device (Fig. 7) wherein the polishing bowl (1) has a central recess (Fig. 7) for centering the polishing bowl (1) on the polishing disc (24) and for cooperating with a central projection (21) of the lid (19).
In regards to the intended use/functional language “in terms of stackability of polishing bowls” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and further the bowl of Walther is capable of being stacked with other bowls.  

 Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (DE 10 2009 044 234 A1) as cited by Applicant in view of Stuber et al. (U.S. Patent Publication No. 2015/0315696 A1).
Regarding Claim 10, Walther teaches all of the elements of claim 8 as discussed above.

Stuber, however, teaches the vibration polishing device (Fig. 5) wherein the polishing bowl (500) has a base wall (Fig. 5) with a receiving space (501) for the carrier material (505) and a circumferential lateral wall with a spline groove for receiving a rubber- elastic ring to cover and sealingly engage on the edge of the carrier material (Paragraph [0032]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther to further include the polishing bowl has a base wall with a receiving space for the carrier material and a circumferential lateral wall with a spline groove for receiving a rubber- elastic ring to cover and sealingly engage on the edge of the carrier material, as taught by Stuber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
 Regarding Claim 20, Walther teaches a vibration polishing device (Fig. 7), comprising: - a vibration drive (3) for generating an oscillating vibration for polishing samples (5); a polishing disc (24) which is connected to and can be driven by the vibration drive (30); and - a polishing bowl (1) which is designed to receive a polishing medium and the samples (5) to be polished and is coupled with the polishing disc (24) for being entrained therewith.
Walther does not teach the polishing medium comprises a polishing cloth which has its upper peripheral edge covered by an elastic ring which is clamped in a groove of the polishing bowl.  
Stuber, however, teaches the vibration polishing device (Fig. 5) wherein the polishing medium comprises a polishing cloth (505) which has its upper peripheral edge covered by an elastic ring which is clamped in a groove of the polishing bowl (500; Paragraph [0032]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther to further include the polishing bowl a polishing cloth which has its upper peripheral edge covered by an elastic ring which is clamped in a groove of the polishing bowl, as taught by Stuber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  DE 10 2005 047 303 A1 to Walther teaches a polishing machine for fine structured components, has a container filled with an abrasive material into which the workpiece is held while the container is vibrated using inertial masses. An additional inertial drive vibrates in the direction intersecting the main drive and ensures even agitation throughout the container to ensure an even polishing effect over the whole workpiece.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723